 


116 HRES 120 EH: Honoring the life, achievements, and distinguished public service of John David Dingell, Jr., and expressing condolences to his family on his passing.
U.S. House of Representatives
2019-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 120 
In the House of Representatives, U. S., 
 
February 11, 2019 
 
RESOLUTION 
Honoring the life, achievements, and distinguished public service of John David Dingell, Jr., and expressing condolences to his family on his passing. 
 
 
Whereas the death of former chairman of the Committee on Energy and Commerce, Representative John David Dingell, Jr., on February 8, 2019, brought not only a sense of deep personal loss to his family, including his wife Representative Debbie Dingell of Michigan’s 12th Congressional District and his children and grandchildren, to his many former colleagues and friends, but also to the institution of the House of Representatives and to the Nation; Whereas John Dingell represented the people of southeastern Michigan with distinction in the House for 59 years, from December 13, 1955, to January 3, 2015, making him the longest serving Member of either chamber of Congress in its history to date; 
Whereas John Dingell’s father, the late John David Dingell, Sr., preceded him in service as a Member of the House from March 4, 1933, to September 19, 1955, and his wife Debbie Dingell succeeded him on January 3, 2015, and continues to serve, and Michiganders have entrusted John Sr., John Jr., and Debbie Dingell together to serve as their voice in the Congress for the past 86 years; Whereas John Dingell was raised from the age of six in southeast Michigan, his parents’ home State, and where his father was elected to serve in the Seventy Third Congress; 
Whereas John Dingell was fiercely proud of his Polish-American roots and throughout his life shared the joys of his heritage with others, including delivering paczki pastries to colleagues, House staff, and visitors to the Capitol; Whereas John Dingell’s first taste of public service and participation in government was as a page for the House of Representatives; 
Whereas John Dingell, while serving as a House page, was in the Hall of the House on December 8, 1941, to witness President Franklin Roosevelt deliver his iconic address asking for a declaration of war against Japan following the bombing of Pearl Harbor; Whereas John Dingell was drafted into the United States Army at the age of 18 and served honorably; 
Whereas John Dingell received both his B.S. and J.D. degrees from Georgetown University and then served in private law practice, as a park ranger with the National Park Service, and as an assistant prosecutor before his election to the House; Whereas John Dingell was elected to the House following the death of his father in 1955 and was reelected 29 times; 
Whereas John Dingell took up the mantle of advocating for affordable health insurance coverage for the Nation’s seniors, as championed by his father, and worked to secure the enactment of Medicare in 1965, presided over its passage in the House, and was on hand to witness its signing into law by President Lyndon Johnson; Whereas John Dingell was a crusader for the environment, helping to author and shepherd to passage the Clean Air Act, the Clean Water Act, the Safe Drinking Water Act, the Endangered Species Act, and the National Environmental Policy Act; 
Whereas John Dingell fought to make civil rights a part of Democrats’ platform in 1960, standing up to those who believed it would alienate certain voters and declaring that it was the right thing to do; Whereas John Dingell was a strong supporter in the House of the Civil Rights Act of 1957, the Civil Rights Act of 1960, the Civil Rights Act of 1964, and the Voting Rights Act of 1965; 
Whereas John Dingell served as chairman of the Committee on Energy and Commerce from January 3, 1981, to January 3, 1995, and again from January 3, 2007, to January 3, 2009, and served as its ranking minority member during the years in between, making him the senior Democratic member on that Committee for 26 years; Whereas during every Congress in which he served, John Dingell introduced legislation to provide universal access to health care, and he invited Speaker Nancy Pelosi to use the gavel with which he presided over passage of Medicare in 1965 to preside over the Affordable Care Act’s passage in the House in 2010; 
Whereas John Dingell, over the course of his tenure, served with eleven Presidents (Eisenhower, Kennedy, Johnson, Nixon, Ford, Carter, Reagan, Bush, Clinton, Bush, and Obama); Whereas John Dingell served as Dean of the House from January 3, 1995, until January 3, 2015; 
Whereas John Dingell retired from the House in 2015 and was succeeded by his beloved wife, whom he referred to as his lovely Deborah, who carries on his legacy and now serves as co-chair of the Democratic Policy and Communications Committee in the Democratic Caucus; Whereas, in 2014, President Barack Obama awarded John Dingell the Presidential Medal of Freedom, the Nation’s highest civilian honor; 
Whereas John Dingell, both before and after his retirement, gathered a large following on Twitter, where he demonstrated his wit, wisdom, and clever commentary on the Nation’s politics, while promoting greater civility, patriotism, tolerance, justice, and inclusion; and Whereas John Dingell was held in the highest esteem by Members of the House from both parties, not only because of his record tenure in office but because of his sharp intellect, good humor, congeniality, and belief in working together to achieve consensus through trust and camaraderie: Now, therefore, be it 
 
That the House of Representatives— (1)honors the life, achievements, and distinguished public service of John David Dingell, Jr.; and 
(2)expresses condolences to his family on his passing.   Karen L. Haas,Clerk. 